Citation Nr: 1705571	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  09-48 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease L5-S1 with spondylolysis.

2.  Entitlement to an initial disability rating in excess of 10 percent for right knee strain with degenerative changes.


WITNESSES AT HEARING ON APPEAL

Appellant and Son 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 

INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1963 to August 1967 with various subsequent periods of active duty for training (ACDUTRA).

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In a December 2008 rating decision, service connection was awarded for the Veteran's right knee disability and denied for the Veteran's low back disability.  The Veteran appealed this decision, disagreeing with the denial of service connection for a low back disability and the initial rating assigned for the right knee.  

The Veteran provided testimony at a June 2014 Central Office hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record.

In a March 2016 decision, the Board found that new and material evidence had been received to reopen the previously denied claim of service connection for degenerative disc disease L5-S1 with spondylosis and remanded the reopened issue for further development.  The Board also remanded the claim for a higher disability evaluation for the right knee strain with degenerative changes for further development.   

As will be discussed in more detail below, additional development is required on both issues.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

As it relates to the issue of service connection for degenerative disc disease L5-S1 with spondylolysis, the Board observes that in the prior remand, it was indicated that the Veteran was first diagnosed with degenerative disc disease L5-S1 with spondylolysis in a July 16, 1975 service treatment report, which was also the first evidence of record of the Veteran's reported trouble with his low back.  The Board observed that the evidence of record reflected that treatment was provided during a period of ACDUTRA from July 14, 1975 to July 28, 1975.  It noted that at that time, the service physician indicated that the Veteran's significant lumbosacral spine pathology, with minimal symptoms, was presumed to be line of duty (LOD), no existence prior to service.  However, a subsequent July 1975 Medical Board Evaluation report found that the Veteran's degenerative disc disease L5-S1 with spondylolysis existed prior to service and was not permanently aggravated by service. 

The Board noted that the applicable laws and regulations regarding Reserve and National Guard service permitted service connection only for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or injury incurred or aggravated while performing inactive duty for training (INACDUTRA). 

The Board further noted that the Veteran had achieved "veteran" status, as he served in a prior period of active duty from August 1963 to August 1967.  It indicated that for veterans who had achieved "veteran" status through a prior period of service and claimed a disability incurred during a later period of ACDUTRA, the presumption of soundness applied only when the veteran had been "examined, accepted, and enrolled for service" prior to that period, and where that examination revealed no "defects, infirmities, or disorders."  The Board observed that the Veteran was originally diagnosed with degenerative disc disease L5-S1 with spondylolysis in July 1975, during a period of ACDUTRA, and that prior to this period of ACDUTRA, the Veteran did not undergo an entrance examination.  Thus, the presumption of soundness did not apply.  The Board also noted that where a claim was based on a period of ACDUTRA, the presumption of aggravation was not applicable, even if the claimant achieved "veteran" status during a prior period of service.

The Board stated that although the presumption of soundness did not apply, the evidence indicated that the initial reports of low back trouble and initial diagnosis of degenerative disc disease L5-S1 with spondylolysis were recorded in July 1975, during a period of ACDUTRA, and the service physician noted that the Veteran's significant lumbosacral spine pathology with minimal symptoms was presumed to be line of duty, no existence prior to service.  The Board indicated that despite the Medical Board Evaluation report findings that this disability existed prior to service and was not aggravated by service, the evidence of record demonstrated that degenerative disc disease L5-S1 with spondylolysis and the associated reports of low back trouble did not exist prior to service and were initially noted during the Veteran's period of ACDUTRA in July 1975. 

The Boards also found the September 2011 VA examination report/opinion to be inadequate to decide the issue on appeal because the examiner did not review the claims file and did not address the Veteran's lay statements or the July 1975 service treatment report, which reflected that the Veteran's low back disability was initially reported and diagnosed during a period of ACDUTRA. 

The Board further observed that considering the current medical evidence of a diagnosed low back disability, service treatment records indicating the initial report of low back trouble and initial diagnosis of degenerative disc disease L5-S1 with spondylolysis during a period of ACDUTRA, the Veteran's lay testimony of a continuity of back symptoms since his left knee injury in 1973 which was incurred during a period of ACDUTRA, and the September 2011 VA examiner's inadequate opinion lacking a review or discussion of the evidence in the claims file, a new adequate VA examination and opinion regarding the etiology of the Veteran's degenerative disc disease L5-S1 with spondylolysis was necessary. 

The Board requested that the Veteran be scheduled for a VA examination of the spine.  The examination report was to contain a notation that the examiner reviewed the claims file to include:  (1) The exact dates of the Veteran's periods of ACDUTRA (these are included in the record); (2) service treatment records (STRs) demonstrating initial reports of low back trouble and an initial diagnosis of degenerative disc disease L5-S1 with spondylolysis recorded in July 1975 during a period of ACDUTRA and found to be in the line of duty and no existence prior to service; and (3) the Veteran's testimony regarding a continuity of low back symptoms following his left knee injury in 1973, also during a period of ADCUTRA.  The Board noted that the Veteran was competent to attest to any lay observable symptoms witnessed and past treatment rendered. 

The examiner was asked to answer the following: (a) Specify all current lumbar spine diagnosis(es); (b) Whether it was at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed lumbar spine disability: (i) had its onset during his period of active duty from August 1963 to August 1967 or from any period of ACDUTRA, including in July 1975 when low back complaints and a diagnosis were initially noted; or, (ii) that such disorder was caused by any incident or event that occurred during such period (i.e. the left knee injury during a period of ACDUTRA in 1973).  The examiner was requested to explain the reasons for any opinions rendered and include a discussion of the relevant evidence.

The requested report was obtained in June 2016.  At that time, the examiner rendered a diagnosis of degenerative disc disease L5-S1 with spondylolysis.  The examiner opined that it was his medical opinion that the Veteran's diagnosis of L5-S1 degenerative disc disease with spondylolysis was not proximately caused by or due to and/or aggravated beyond its natural course during his military service and also that the Veteran's diagnosis of L5-S1 degenerative disc disease with spondylolysis was not proximately caused by or due to and/or aggravated beyond its natural course during a period of ACDUTRA. 

As rationale for his opinion, the examiner noted that the July 1967 separation examination reported a normal examination of the thoracolumbar spine.  He further noted that the August 1963 entrance examination and July 1967 separation examination were essentially normal.  The examiner observed that the STRs were negative for a knee condition and that a LOD report covering May 30, 1973, to June 13, 1973, revealed the Veteran, while on active duty for training hurt his left knee while moving a heavy bulky box.  Four days later the Veteran reported to the Clinic, June 4, 1973, findings were - In line of duty.  The examiner also noted that a July 29, 1975 Medical Board Report revealed diagnosis: status post left medial meniscectomy and mild patellar arthritis, left, both incurred while entitled to basic pay and NOT existing prior to service (EPTS), and degenerative disc L5-S1 with spondylolysis EPTS.  The examiner observed that the Medical Board Report was based on a clinical record covering July 14, 1975 to July 18, 1975, which found the degenerative disc with spondylolysis LOD, NO EPTS.  The examiner further observed that the Physical Evaluation Board report dated August 19, 1975, found the Veteran unfit because of physical disability.  The examiner also indicated that the cited VA examination showed spondylolysis and hypertrophic lipping compatible with degenerative disc disease.  The examiner stated that the evidence of record did not warrant service connection for the Veteran's bilateral spondylolysis with degenerative disc disease. 

The Board notes that while the examiner provided the requested opinion, he did not provide detailed rationale to support his opinion.  The examiner cited to specific findings in the record but did not provide rationale as it related to these findings.  The examiner also did not address the Veteran's contentions, including his testimony as to a continuity of back symptoms following his left knee injury in 1973, which was also during a period of active duty.  The Board errs as a matter of law when it fails to ensure compliance with the instructions of its prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the examiner did not provide sufficient rationale, this matter must be remanded for compliance purposes.  

As it relates to the Veteran's right knee, VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2014).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Significantly, the United States Court of Appeals for Veterans' Claims (Court) has recently held that 38 C.F.R. § 4.59 (2016) creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 21 Vet. App. 158 (2016).  Specifically, the Court concluded that the final sentence of 38 C.F.R. § 4.59 required testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Id.  A review of the evidence of record reveals that these prior examinations regarding the Veteran's service-connected right knee fail to fully comply with the Court's holding in Correia.  As such, remand is required to obtain an adequate examination regarding the Veteran's service-connected right knee.  See Id.; see also Barr, 21 Vet. App. 303.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.  

2.  Thereafter, if available, return the claims folder to the June 2016 VA examiner who rendered the opinion relating to the Veteran's current low back disorders.  Following a review of the entire record, to include any additional records obtained in conjunction with this remand, the examiner is requested to render the following opinions:  Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed lumbar spine disability: (i) had its onset during his period of active duty from August 1963 to August 1967 or from any period of ACDUTRA, including in July 1975 when low back complaints and a diagnosis were initially noted; or, (ii) that such disorder was caused by any incident or event that occurred during such period (i.e. the left knee injury during a period of ACDUTRA in 1973).  

When rendering these opinions, the examiner is to address and reconcile the initial findings in the clinical record covering the period from July 14, 1975 to July 18, 1975, which contain the diagnosis of degenerative disc disease with spondylolysis, LOD, NO EPTS, and the findings on the July 1975 Medical Board Evaluation report which indicated that the Veteran's degenerative disc disease L5-S1 with spondylolysis, existed prior to service and was not permanently aggravated by service.  The examiner is further requested to address the Veteran's contention, including his testimony as to a continuity of back symptoms following his left knee injury in 1973, which was also during a period of active duty.  Complete detailed rationale must accompany each rendered opinion.  

If the June 2016 examiner is not available, refer the file to an appropriate medical examiner and request that he/she provide the above opinions with detailed rationale to support those opinions.   

3.  Schedule the Veteran for a current VA examination to determine the severity, manifestations, and effects of his service-connected right knee disability.  The examiner must review the claims file in conjunction with the examination.  The examiner must specifically test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both right and left knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner should also comment on instability or subluxation, and, if present, whether it is slight, moderate, or severe in nature.  Additionally, the examiner should clearly document any functional impairment as a result of the Veteran's service-connected right knee disability.

4.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, to include the Court's holding in Correia as it relates to the right knee, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claims on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

